Citation Nr: 9923631	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  96-36 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an earlier effective date for an award of 
death pension benefits.

ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to November 
1953.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a December 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO). 

The appellant initially appealed both the amount of death 
pension benefits and the effective date of the award.  In her 
October 1995 VA Form-9 Appeal to the Board of Veterans' 
Appeals, the appellant indicated that her complaint was with 
the effective date of the award.  The Board finds that the 
appellant has withdrawn her Notice of Disagreement as to the 
issue of the amount of the award pursuant to 38 U.S.C.A. 
§ 20.204 (a) (West 1991).  In the alternative, there is no 
sub-appeal in regard to the amount of monthly benefits.  The 
sole issue before the Board is the determination of the 
correct effective date for the award of death pension 
benefits.


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1991.

2.  The appellant filed a claim for burial benefits in May 
1991.

3.  The appellant filed a claim for death pension in August 
1991.  The appellant was notified by the RO in September 1991 
that the claim was denied due to excess income as reported by 
the appellant.

4.  The appellant filed an eligibility verification report 
for death pension in October 1991.  The appellant was 
notified by the RO in December 1991 that the claim was denied 
due to excess income as reported by the appellant.

5.  The appellant filed an amended eligibility verification 
report in December 1991.  The RO did not act (except to note 
that no action was necessary). 

6.  Death pension was granted in December 1993.  The 
effective date was November 1, 1993 the date of claim.

7.  VA Form 21-0519-1 was received on December 13, 1991 and 
not acted upon.


CONCLUSION OF LAW

There is a pending December 1991 informal claim for death 
pension benefits.  38 C.F.R. § 3.155 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has claimed entitlement to nonservice-connected 
death pension benefits from the date of the veteran's death.  
The veteran died from a nonservice-connected illness on May 
[redacted], 1991.  A claim for burial benefits was received in 
May 1991 and subsequently awarded.  The appellant filed a claim 
for death pension in August 1991.  The appellant was notified 
by the RO in September 1991 that the claim was denied due to 
excess income as reported by the appellant.  This claim was 
not appealed and became final.  The appellant filed a 
document for death pension in October 1991.  The appellant 
was notified by the RO in December 1991 that the claim was 
denied due to excess income as reported by the appellant.  
This claim was not appealed and became final.

Death pension benefits were granted in December 1993.  The 
effective date was November 1, 1993 the date of receipt of 
the claim.

The appellant contends that she attempted to apply for death 
pension benefits within 45 days of the veteran's death.  She 
went to the RO on or about June 6, 1991 after receiving a 
letter from the RO for the purpose of applying for any 
benefits she might have been entitled to.  She signed in.  
She was told that the veteran's records were not there but 
that she was not entitled to any benefits.  She was not 
permitted to apply and therefore, no claim was filed.  A few 
months later she got another letter from the RO telling her 
to come in and apply for any benefits she might be entitled 
to.  This time she completed an application that she received 
in the mail.  She has also asserted that she was suffering 
from depression and physical ailments at the time of the 
veteran's death that should be considered by the Board in its 
decision.

VA imposes duties on an appellant seeking VA compensation.  
If the appellant disagrees or is dissatisfied with a 
determination by the agency of original jurisdiction, the 
appellant has a duty to express disagreement with a decision 
of the VA by filing a notice of disagreement and to timely 
perfect the appeal by filing a substantive appeal following 
the issuance of a statement of the case.  See 38 C.F.R. §§  
20.201, 20.202, 20.302(a), (b) (1998).  As to the first step 
of initiating appellate review, the appellant is to submit a 
notice of disagreement within one year from the date that the 
agency mails notice of the determination to the appellant.  
See 38 C.F.R. § 20.302(a).  After the preparation and mailing 
of the statement of the case, the appellant then has the 
burden to submit a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); see 38 C.F.R. § 20.302(b).  If no notice 
of disagreement is filed in accordance with this chapter 
within the prescribed period, the action or determination 
shall become final and the claim will not thereafter be 
reopened or allowed, except as may otherwise be provided.  
The appellant did not appeal the RO's decisions in September 
1991 and December 1991.  These decisions are final.

However, in December 1991, she filed another document.  
Although an adjudicator noted that no action was necessary, 
the document contained remarkably different information 
concerning medical expenses as compared to the October 1991 
document.  The determination that no action was necessary was 
incorrect.  This was not a duplicate claim.  It was a new 
claim and required a reply.  Since the informal claim was not 
adjudicated, the document remains a pending claim.  

ORDER

There is a pending December 1991 claim.


REMAND

The Board has determined that there is a pending December 
1991 informal claim for pension benefits.

Accordingly, this case is REMANDED for the following 
development:

The RO must adjudicate the pending 
December 1991 pending informal claim for 
pension benefits.  If income is 
excessive, the appellant is to be 
provided an opportunity to contest.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

